Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant’s failure to respond to the Pre-Interview Communication sent on November 6, 2020 has resulted in the Pre-Interview Communication being deemed the first Office Action on the merits.  

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The comprises”, “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (US Patent No. 5,305,547). With regard to Claims 15 and 29, Weiss discloses a plug connector, comprising: a plug connector housing (Fig. 5), a cutting region (40, 41, 42) arranged in the plug connector housing; and a contact region (37, 38, 39) arranged in the plug connector housing, wherein the contact region is suitable for contacting a mating plug connector, wherein the plug connector has a mating side (Fig. 5) and a connection side (side where 45 is inserted), wherein an electrical conductor (47) can be inserted into the plug connector from the connection side, wherein the mating side and the connection side are arranged at an angle to one another, and wherein the mating side and the connection side are arranged at an angle to one another of less than 180°. The method limitations are deemed inherent to the device as claimed and are rejected as shown above. 
With regard to Claim 16, Weiss discloses the mating side and the connection side 
With regard to Claim 17, Weiss discloses the mating side and the connection side being arranged at an angle to one another of less than or equal to 90° (90° angle shown in Figs. 5 and 6) .
With regard to Claim 18, Weiss discloses the contact region having at least one blade (40-42).
With regard to Claim 19, Weiss discloses the contact region having at least one insulation-displacement connector (40-42).
With regard to Claim 20, Weiss discloses the mating side being in at least two parts (front of 36 and mating part of 43), and wherein the cutting region forms a first section and the contact region forms a second section.
With regard to Claim 21, Weiss discloses the mating side having the contact region at an end remote from the connection side, wherein the contact region merges into at least one contact element (46-48) at a far end of the remote end.
With regard to Claim 22, Weiss discloses the mating side having the cutting region at an end facing the connection side.
With regard to Claim 23, Weiss discloses the cutting region having a conductor receptacle (43).
With regard to Claim 24, Weiss discloses the conductor receptacle having at least one conductor holder (inside 43), wherein the conductor holder serves for fastening a conductor (46-48).
With regard to Claim 25, Weiss discloses the contact region having at least one blade (40-42) and wherein the blade and the conductor holder can be plugged together.
With regard to Claim 26, Weiss discloses that the electrical conductor can be contacted as a result of a connection of the cutting region and the conductor receptacle.
With regard to Claim 27, Weiss discloses that the electrical conductor can be received in the plug connector housing through the connection side via the cutting region and the contact region.
With regard to Claim 28, Weiss discloses the plug connector having at least one seal (Fig. 6, 43 and 36 form a seal when mated).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWIN A. LEON/Primary Examiner, Art Unit 2833